IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL              :   No. 2493 Disciplinary Docket No. 3
                                            :
                      Petitioner            :   Disciplinary Board No. 93 DB 2018
                                            :
                 v.                         :   Attorney Reg. No. 62950
                                            :
MICHAEL BRUCE GREENSTEIN,                   :   (Allegheny County)
                                            :
                      Respondent            :



                                         ORDER


PER CURIAM


       AND NOW, this 10th day of July, 2018, following consideration of the parties’

responses to this Court’s Rule to Show Cause why Respondent should not be placed

on temporary suspension, the Rule is made absolute. It is directed that:

       1. Respondent is placed on temporary suspension until further definitive action

by this Court;

       2. Respondent shall comply with the provisions of Pa.R.D.E. 217;

       3. The President Judge of the Court of Common Pleas of Allegheny County shall

enter such orders as may be necessary to protect the rights of Respondent’s clients or

fiduciary entities with which he is involved, see Pa.R.D.E. 217(g); and

       4. All financial institutions in which Respondent holds fiduciary funds shall freeze

such accounts pending further action.
       Respondent’s rights to petition for dissolution or amendment of this order and to

request accelerated disposition of charges underlying this order pursuant to Pa.R.D.E.

208(f)(6), are specifically preserved.

       This Order constitutes an imposition of public discipline pertaining to

confidentiality. See Pa.R.D.E. 402.